Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 1/25/2021.
Claims 1, 4, 5, 7-17 are pending.  Claims 10-17 are withdrawn from consideration as being drawn to a non-elected invention.
 The previous rejection of claims 1, 4-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant's amendment.
The previous rejection of claims 5-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph) is withdrawn in view of applicant's amendment.
The previous rejection of claims 1, 4, and 8 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 8,653,932, hereinafter Yang) in view of Chen et al. (US2008/0074232) is maintained in view of applicant's amendment.
The previous rejection of claims 5-7 and 9 under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Chen et al., further in view of Wang et al. (US20070146112) is withdrawn in view of applicant's amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112

Claims  1, 4, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purposes of examination below, this limitation will be interpreted as “a volume fraction of the polymer matrix in the PPTC body is 35 to 75% and a volume fraction of the conductive filler in the PPTC body is between 25% and 29%” based on the 100% total volume of the PPTC body.
The examiner suggests amend this limitation to “wherein a volume fraction of the polymer matrix in the PPTC body is 35 to 75% and a volume fraction of the conductive filler in the PPTC body is between 25% and 29% based on the 100% total volume of the PPTC body”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 8,653,932, hereinafter Yang) in view of Chen et al. (US2008/0074232, hereinafter Chen).
Regarding claim 1, Yang discloses a fuse device (overcurrent device), comprising: a PPTC body (PTC conductive composite); a first electrode, disposed on a first side of the PPTC body; and a second electrode, disposed on a second side of the PPTC body (metal foils); wherein the PPTC body comprises a polymer matrix (matrix of crystalline polymer) and a conductive filler, wherein the polymer matrix comprises a polymer having a melting temperature of less than 150°C. See abstract; col 3, In 14-
Yang disclose the polymer matrix comprises a fluoropolymer (polyvinylidene fluoride, col 2, ln 35) but does not disclose the fluoropolymer having a melting temperature of less than 150°C as recited in the claim. However, Chen disclose using a non-crosslinked polyvinylidene fluoride having a melting point ranging from 140 to 180°C in the manufacture a PTC element of a PTC device (para 0015). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a fluoropolymer having a melting temperature of less than 150°C such as the non-crosslinked polyvinylidene fluoride as taught by Chen in manufacturing the device of Yang, thereby producing a PTC device exhibiting excellent electrical resistance stability, as suggested by Chen (para 0020).  
Regarding claim 4, Yang does not disclose a hold current density of the PPTC body at 25°C ranges from 0.05 to 0.4 A/mm2. However, given that the PPTC body of Yang in view of Chen comprises of all the claimed elements within the similar ranges, a person having an ordinary skill in the art would reasonably expect the PPTC body of Yang in view of Chen to have the claimed hold current density. Moreover, it has been held that "products of identical composition cannot have mutually exclusive 
Regarding claim 8, Yang discloses the fuse device of claim 1, comprising a single layer surface mount device (Fig. 1, col 1, In 9-13)
Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Chen et al. as applied above, further in view of Wang et al. (US20070146112, hereinafter Wang).
Regarding claim 5, Yang discloses a fuse device as described above.  Yang discloses the polymer matrix comprises a crystalline polyolefin polymer including a low-density polyethylene (col 2, ln 38) but does not disclose the crystalline polyolefin polymer having a melting temperature of less than 120°C as recited in the claim. However, Wang discloses using a low-density polyethylene having a melting point less than 120°C (para 0027) for forming a PCT material layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a polyolefin polymer having a melting temperature of less than 120°C such as the a low-density polyethylene taught by Wang in manufacturing the device of Yang, thereby producing a PTC device exhibiting excellent resistivity, voltage endurance, resistance repeatability, and a high hold current as suggested by Wang (para 0008).
Regarding claim 7, Yang does not disclose a hold current density of the PPTC body at 25°C ranges from 0.05 to 0.4 A/mm2. However, given that the PPTC body of Yang in view of Wang comprises of all the claimed elements within the similar ranges, a person having an ordinary skill in the art would 
Regarding claim 9, Yang does not disclose the fuse device comprising a double layer surface mount device.  Wang discloses a double layer surface mount device (Fig. 10, the surface-mounted over-current protection device with two PTC material layers).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a double layer surface mount device using the two of the PPTC body of Yang because Wang discloses that multi-layer PTC structure could be used to increase the hold current (para 0007 and Table 2, example II).
Response to Arguments
Applicant's arguments filed 1/25/2021 with respect to Yang, Chen, and Wang have been fully considered but they are not persuasive.  Applicant argues that none of the cited references teach or suggest a fuse device having a PPTC body comprising a polymer matrix and a conductive filler where the conductive filler comprises a volume fraction of between 25% and 29%.  Yang provides many different examples of volume fractions of conductive filler, none of which are in the range of 25% to 29%, as recited in amended claim 1.  Although Yang discloses that the volume fraction of conductive filler could be 30%, the many examples provided in Yang make it clear that the volume fraction of conductive filler would not be less than 30%.  The Yang reference actually teaches away from using conductive filler with a volume fraction of less than 30%, much less between 25% and 29%.The examiner respectfully .
In view of the foregoing, claims 1, 4, 5, and 7-9 have failed to patentably distinguish over the applied art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

4/15/2021